Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered May 2, 2001, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various summation comments made by the prosecutor are, for the most part, unpreserved for appellate review (see People v Shelton, 307 AD2d 370 [2003]; People v Ravenell, 307 AD2d 977 [2003]). In any event, the comments either were within the bounds of permissible rhetoric (see People v Galloway, 54 NY2d 396 [1981]), constituted fair comment on the evidence presented, or were responsive to the defense counsel’s summation (see People v Caver, 302 AD2d 604 [2003]; People v Hoover, 298 AD2d 599 [2002]). Smith, J.P., Goldstein, Luciano and Adams, JJ., concur.